Citation Nr: 0618829	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to August 29, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from August 1966 to June 1969, to include service in the 
Republic of Vietnam.  He was awarded the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDING OF FACT

A VA outpatient treatment records dated April 1, 1993, shows 
that the veteran was found to have PTSD due to combat 
stressors.    


CONCLUSION OF LAW

The criteria for an effective date of April 1, 1993, for the 
grant of service connection for PTSD are met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 3.155, 
3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the veteran was discharged from active 
military service in June 1969.  

On August 29, 2000, the RO received a VA Form 21-526, 
Veterans Application for Compensation or Pension, from the 
veteran.  In a July 2001 rating decision, following receipt 
of medical evidence, the RO granted service connection for 
PTSD, effective August 29, 2000, the date of receipt of the 
VA Form 21-526.  

The veteran appealed the effective date assigned for the 
grant of service connection.  He contends that an effective 
date of April 1, 1993 is warranted.  

VA medical records dated April 1, 1993, show that the veteran 
was referred to a VA medical facility for detoxification due 
to alcohol abuse.  It was noted that the veteran saw combat 
during his service as a Marine in Vietnam.  He described a 
long history of PTSD symptoms.  At that time, he met the 
criteria for a diagnosis of PTSD.  

The effective date of direct service connection shall be the 
day following the date of discharge or release from service 
if the claim is received within one year from such date of 
discharge or release.  Otherwise, the effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

The of report of a VA examination or hospitalization will be 
accepted as an informal claim for benefits if it relates to a 
disability which may establish entitlement.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

The VA outpatient records dated April 1, 1993, showing that 
the veteran was found to have PTSD due to service stressors 
constitute an informal claim under § 3.157.  These records 
were constructively of record in April 1, 1993.  Although a 
formal claim was not received until more than one year 
thereafter, the record does not reflect that VA sent the 
veteran an application in response to the outpatient records 
showing that he was found to have PTSD due to combat 
stressors.  Therefore, for effective date purposes, the date 
of receipt of claim is April 1, 1993.  Moreover, the medical 
evidence adequately establishes the presence of PTSD due to 
combat stressors as of that date.  Accordingly, the Board 
agrees that the proper effective date for service connection 
for PTSD is April 1, 1993.


ORDER

An effective date of April 1, 1993, for service connection 
for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


